On Petition for a Rehearing.
Olds, J.
As we interpret the peculiar phraseology of the reasons given by counsel in this petition for rehearing, this rehearing is asked on account of the alleged error of the court in holding the fourth and sixth paragraphs of answer bad.
As to these paragraphs of answer in the original opinion we said:
“ The fourth paragraph of answer pleads a parol agreement in contravention of the written agreement. It is clearly bad, and the demurrer should have been sustained to it.”
We thought this statement sufficient in passing upon a paragraph of answer so clearly bad. The contract referred to is a contract for the sale of a certain stock of goods by Levi W. Deitch to Henry Deitch and Johp L. Judson. The consideration for the sale is the payment of certain notes. The *409sale and transfer of the goods is a sale and a transfer to Henry Deitch and John L. Judson jointly, and an agreement on their part as follows :
Filed June 10, 1891.
“Said Henry Deitch and said John L. Judson do well and truly agree to pay the aforesaid notes to relieve the said Levi W. Deiteh from all legal responsibility in the payment of the same. Said Levi W. Deitch does sell, convey and set over to the said Henry Deiteh and John L. Judson for their own use and purposes the above described property.”
In the contract prior to the description of the property, these words are used : “ Has bargained and sold to Henry Deitch, of Elkhart county, and State of Indiana, and to John L. Judson, of Elkhart county, and State of Indiana, the goods and chattels described as follows, to-wit: ” These are the only words of bargain and sale. It is true, in the first part of the contract there is a separate statement that each of the parties agrees to pay certain notes, describing them, but the sale by the contract is a sale to Deitch and Judson, jointly, and a joint agreement on their part to pay the notes, and save Levi W. Deitch harmless, and so far as their liability to Levi Deiteh is concerned they are each bound for the payment of all the notes and to protect and save Levi W. Deiteh harmless. There is no ambiguity in the language used. And in the fourth paragraph of answer the appellee Judson pleads a parol contract in contravention of this contract as a defence to their written contract and in avoidance of his liability. That this can not be done is too plain to admit of discussion, hence we disposed of it very briefly in the original opinion.
As to the sixth paragraph counsel discuss a different proposition from the one presented by the pleading. The question presented by the pleading is the one briefly stated and disposed of in the original opinion, and the paragraph of answer is bad.
Petition for rehearing is overruled.